


Exhibit 10.19


AMENDED AND RESTATED SKILLED HEALTHCARE GROUP, INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Pursuant to the Amended and Restated Skilled Healthcare Group, Inc. 2007
Incentive Award Plan (the “Plan”), Skilled Healthcare Group, Inc. (the
“Company”) hereby grants to the holder listed below (“Holder”) the number of
Restricted Stock Units set forth below (the “Restricted Stock Units”). The
Restricted Stock Units are subject to all of the terms and conditions set forth
herein, in the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Unit Agreement”) and in the Plan, each of which
is incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Restricted
Stock Unit Award Grant Notice (the “Grant Notice”).
 
 
 
 
 
Holder:
 
 
 
 
 
 
 
 
 
Grant Date:
 
 
 
 
 
 
 
 
 
Total Number of
Restricted Stock Units:
 
 
 
 
 
 
 
 
 



Vesting Schedule:
 
Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Unit Agreement, 100% of the Restricted Stock Units (as adjusted
pursuant to Section 11.3 of the Plan) shall become fully vested and
nonforfeitable on the first anniversary of the Grant Date.
In no event, however, shall any Restricted Stock Units become vested and
nonforfeitable following Holder's Termination of Service, except as may
otherwise be provided by the Administrator.
Distribution Schedule:
 
The total number of vested Restricted Stock Units shall be distributable on
_______________________. This date shall be referred to as the “Distribution
Date.”

     
By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Holder has reviewed the Restricted Stock Unit Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under or relating to the Plan, this Grant Notice or the Restricted Stock
Agreement.


SKILLED HEALTHCARE GROUP, INC.      Holder
 
 
 
 
 
 
 
By:
 
 
 
By:
 
 
Print Name:
 
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
27442 Portola Parkway, Suite 200
 
Address:
 
 
 
 
Foothill Ranch, California 92610
 
 
 
 



Attachments:
 
Restricted Stock Unit Award Agreement (Exhibit A)
 
 
 
 
Amended and Restated Skilled Healthcare, Inc. 2007 Incentive Award Plan
(Exhibit B)
 
 
Amended and Restated Skilled Healthcare, Inc. 2007 Incentive Award Plan
Prospectus (Exhibit C)


1

--------------------------------------------------------------------------------




EXHIBIT A TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement (the “Agreement”)
is attached, Skilled Healthcare Group, Inc. (the “Company”) granted to the
holder (“Holder”) specified on the Grant Notice a restricted stock unit award
under the Amended and Restated Skilled Healthcare Group, Inc. 2007 Incentive
Award Plan (the “Plan”) for the number of restricted stock units indicated in
the Grant Notice (“Restricted Stock Units”), subject to the terms and conditions
of the Grant Notice, the Agreement and the Plan.


I. GENERAL
     1.1 Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Notice or, if not defined therein, the Plan.
“Separation from Service” shall mean Holder's “separation from service” with
respect to the Company (and the service recipient that includes the Company), as
defined in Treasury Regulation Section 1.409A-1(h).
“Specified Employee” shall mean a “specified employee” with respect to the
Company (and the service recipient that includes the Company), as defined in
Treasury Regulation Section 1.409A-1(i).
     1.2 Incorporation of Terms of Plan. The Restricted Stock Units evidenced by
the Grant Notice and the Agreement are also subject to the terms and conditions
of the Plan, which are incorporated herein by reference.
II. GRANT, VESTING AND DISTRIBUTION OF RESTRICTED STOCK UNITS
     2.1 Grant of Restricted Stock Units. In consideration of Holder's past
and/or continued service to the Company or its Subsidiaries and for other good
and valuable consideration, effective as of the grant date specified on the
Grant Notice (the “Grant Date”), the Company irrevocably grants to Holder an
award of the number of Restricted Stock Units specified on the Grant Notice,
subject to the terms and conditions set forth in the Plan, the Grant Notice and
the Agreement. Each Restricted Stock Unit represents the right to receive a
share of the Company's Common Stock at the time the Restricted Stock Unit is
distributed, in accordance with the terms and conditions set forth in the Plan
and the Grant Notice.
     2.2 Vesting of Restricted Stock Units. The Restricted Stock Units shall
vest in accordance with the vesting schedule set forth in the Grant Notice and
Section 2.3 below. Unless and until the Restricted Stock Units have vested in
accordance with the preceding sentence, Holder shall have no right to any
distribution made with respect to such Restricted Stock Units. Subject to
Section 2.3, in the event of Holder's Termination of Service prior to the
vesting of all of the Restricted Stock Units, any Restricted Stock Units which
remain unvested at such time will terminate automatically and be forfeited
without further notice and at no cost to the Company.
      2.3 Accelerated Vesting. Notwithstanding anything to the contrary in
Section 2.2 or the Grant Notice, all of the Restricted Stock Units shall vest on
an accelerated basis upon Holder's death or “disability,” as defined in Treasury
Regulation Section 1.409A-3(i)(4) (“Disability”).
     2.4 Distribution of Common Stock.
          (a) Subject to the terms and conditions of the Plan and the Agreement,
and subject to subsection (d), the shares of Common Stock underlying Holder's
vested Restricted Stock Units shall be distributed to Holder (or in the event of
Holder's death, to his or her estate) upon the Distribution Date set forth in
the Grant Notice.
         (b) Subject to subsection (d), the shares of Common Stock underlying
Holder's vested Restricted Stock Units to be distributed under this Section 2.4
shall be distributed in a lump sum not later than 10 days following the
Distribution Date set forth in the Grant Notice.
(c) Subject to subsection (d), in the event that the Restricted Stock Units
become fully vested and nonforfeitable due to Holder's death or Disability under
Section 2.3, the shares of Common Stock underlying Holder's vested Restricted
Stock Units shall be distributed in a lump sum not later than 10 days following
the date of Holder's death or Disability, as the case may be.
(d) In the event that the Holder's vested Restricted Stock Units are
distributable upon the Distribution Date which is the date of Holder's
Separation from Service (or, in the event that the Holder's vested Restricted
Stock Units are distributable upon the Distribution Date which is the earlier of
Holder's Separation from Service and the date certain specified in the Grant
Notice, and the Holder's Separation from Service is the earlier to occur), and
Holder is a Specified Employee as of the date of Holder's Separation from
Service, to the extent required by Treasury Regulation Section 1.409A-3, the
vested Restricted Stock Units shall be distributed upon the date that is six
months after the date of Holder's Separation from Service (or, if earlier than
the end of the six month period, the date of Holder's death).

2

--------------------------------------------------------------------------------




(e) All distributions shall be made by the Company in the form of whole shares
of Common Stock (and cash in an amount equal to the value of any fractional
Restricted Stock Unit, determined based on the Fair Market Value as of the
Distribution Date).
     2.5 Conditions to Issuance of Stock Certificates. The shares of Common
Stock deliverable upon settlement of the Restricted Stock Units may be either
previously authorized but unissued shares or issued shares which have then been
reacquired by the Company. Such shares shall be fully paid and nonassessable.
The Company shall not be required to issue or deliver any shares of Common Stock
in settlement of the Restricted Stock Units prior to fulfillment of all of the
following conditions:
          (a) The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed;
          (b) The completion of any registration or other qualification of such
shares under any state, federal or foreign law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state,
federal or foreign governmental agency which the Administrator shall, in its
sole and absolute discretion, determine to be necessary or advisable;
          (d) The receipt by the Company (or other employer) of full payment of
all amounts which, under federal, state, local or foreign tax law, the Company
(or other employer) is required to withhold upon issuance of such shares; and
          (e) The lapse of such reasonable period of time following the
applicable distribution event as the Administrator may from time to time
establish for reasons of administrative convenience.
     2.6 Rights as Stockholder. The holder of the Restricted Stock Units shall
not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any shares issuable or deliverable upon settlement of the
Restricted Stock Units, unless and until such shares shall have been issued by
the Company to such holder (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).
III. OTHER PROVISIONS
     3.1 Administration. The Administrator shall have the power to (a) interpret
the Plan and the Agreement, (b) adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules, and (c) amend the Agreement, subject
to Section 3.10. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be binding, conclusive and final
upon Holder, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Agreement or the
Restricted Stock Units. In its sole and absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and the Agreement, subject to Section 10.2 of the
Plan.
     3.2 Limited Transferability. The Restricted Stock Units may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution. Neither the Restricted Stock Units nor any interest or
right therein or part thereof shall be liable for Holder's debts, contracts or
engagements or the debts, contracts or engagements of Holder's successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence.
     3.3 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the shares of Common Stock
issued hereunder shall be endorsed with any legend(s) that may be required by
applicable federal, state or foreign securities laws, to be placed on the
certificate(s) evidencing such shares.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of the Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
     3.4 No Employment Rights. Nothing in the Plan or the Agreement shall confer
upon Holder any right to continue in the employ or service of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate Holder's services at any time for any

3

--------------------------------------------------------------------------------




reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Holder.
     3.5 Shares to Be Reserved. The Company shall at all times prior to the
settlement or forfeiture of the Restricted Stock Units reserve and keep
available such number of shares of Common Stock as will be sufficient to satisfy
the requirements of the Agreement.
     3.6 Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder's signature on the Grant Notice or at the last
known address for Holder contained in the Company's records. By a notice given
pursuant to this Section 3.6, either party may hereafter designate a different
address for notices to be given to that party. Any notice shall be deemed duly
given when sent via email or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
     3.7 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.
     3.8 Governing Law; Severability. The Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof. Should any provision of the Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     3.9 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state and
foreign securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Restricted Stock Units shall
be granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and the
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     3.10 Amendments. To the extent permitted by the Plan, the Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of the Agreement shall adversely affect Holder's rights under the
Restricted Stock Units in any material way without Holder's prior written
consent. The Agreement may not be modified, suspended or terminated except by an
instrument in writing signed by a duly authorized representative of the Company
and, if Holder's consent is required, by Holder.
     3.11 Successors and Assigns. The Company may assign any of its rights with
respect to the Restricted Stock Units to single or multiple assignees, and the
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth in Section 3.2, the
Agreement shall be binding upon Holder and Holder's heirs, executors,
administrators, successors and assigns.
     3.12 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or the Agreement, if Holder is subject to Section 16
of the Exchange Act, the Plan, the Restricted Stock Units and the Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.
    3.13 Taxes.
          (a) Notwithstanding anything to the contrary in the Agreement, the
Company shall be entitled to require payment to the Company or any of its
Subsidiaries any sums required by federal, state, local or foreign tax law to be
withheld with respect to the issuance of the Restricted Stock Units, the
distribution of shares of Common Stock with respect thereto, or any other
taxable event related to the Restricted Stock Units. The Company may permit
Holder to make such payment in one or more of the forms specified below:
          (i) by cash or check made payable to the Company;
          (ii) by the deduction of such amount from other compensation payable
to Holder;
          (iii) by requesting that the Company withhold a net number of vested
shares of Common Stock otherwise issuable having a then current Fair Market
Value not exceeding the amount necessary to satisfy the withholding obligation
of the Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

4

--------------------------------------------------------------------------------




(iv) by tendering vested shares of Common Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or
          (v) in any combination of the foregoing.
          (b) In the event Holder fails to provide timely payment of all sums
required pursuant to Section 3.13(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by Holder
to satisfy all or any portion of Holder's required payment obligation pursuant
to Section 3.13(a)(ii) or Section 3.13(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Common Stock
issuable with respect to the Restricted Stock Units to Holder or his legal
representative unless and until Holder or his legal representative shall have
paid or otherwise satisfied in full the amount of all federal, state, local and
foreign taxes applicable with respect to the taxable income of Holder resulting
from the grant of the Restricted Stock Units, the distribution of the shares of
Common Stock issuable with respect thereto, or any other taxable event related
to the Restricted Stock Units.
     3.14 Adjustments. The Administrator may adjust the Restricted Stock Units
in accordance with the provisions of Section 11.3 of the Plan.
     3.15 Unfunded, Unsecured Obligations. The obligations of the Company under
the Plan and the Agreement shall be unfunded and unsecured, and nothing
contained herein shall be construed as providing for assets to be held in trust
or escrow or any other form of segregation of the assets of the Company for the
benefit of Holder or any other person. Holder shall have only the rights of a
general, unsecured creditor of the Company with respect to the Restricted Stock
Units, unless and until shares of Common Stock shall be distributed to Holder
under the terms and conditions set forth herein.
     3.16 Compliance with Internal Revenue Code Section 409A. To the extent the
Restricted Stock Units are intended to provide for any deferral of compensation
subject to Code Section 409A, such Restricted Stock Units are intended to
satisfy, and shall be interpreted and administered in accordance with, the
requirements of Code Section 409A and any Treasury Regulations and other
guidance issued thereunder.
3.17 Entire Agreement. The Plan, the Grant Notice and the Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Holder with respect to the
subject matter hereof.

5

--------------------------------------------------------------------------------




EXHIBIT B TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
AMENDED AND RESTATED SKILLED HEALTHCARE GROUP, INC.
2007 INCENTIVE AWARD PLAN

6

--------------------------------------------------------------------------------




  EXHIBIT C TO THE RESTRICTED STOCK UNIT AWARD GRANT NOTICE
AMENDED AND RESTATED SKILLED HEALTHCARE GROUP, INC.
2007 INCENTIVE AWARD PLAN PROSPECTUS
 





7